Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 


Detailed Action
This Office action is made in response to Amendment, filed July 21, 2022 (“Reply”).  Applicant has amended Claims 1, 4, 10 - 11 and 18 - 20.  As amended, Claims 1 – 20 are presented for examination.
In Office action of April 21, 2022 (“Office Action”):
Claim(s) 1, 5 – 6, 9, 12 – 16 and 18 – 19 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloch et al., US Pub. 2017/0295410 A1 (hereinafter Bloch).
Claims 2 - 3 were rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Goldberg et al., US Pub. 2015/0310495 A1 (hereafter Goldberg).
Claims 4 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Datta et al., US Pub. 2007/0078706 A1 (hereinafter Datta).
Claims 7 - 8 were rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Onda et al., US Pub. 2018/0165701 A1 (hereinafter Onda).
Claims 10 - 11 were rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of DiNunzio, US Pub. 2014/0240595 A1 (hereinafter DiNunzio).
Claim 20 was rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Goldberg and Onda.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5 – 6, 9, 12 – 16 and 18 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al., US Pub. 2017/0295410 A1 (hereinafter Bloch) in view of Patil, US Pub. 2009/0037947 A1 (hereinafter Patil).

In regards to Claim 1, Bloch discloses a method for providing a device with audio data, the method comprising the steps of: 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data and first audio data (Bloch: Figs. 5A-5C and [0039]-[0040], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data] and there is audio associated with the primary content [digital work includes audio data]; [0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining second audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining audio data to send to the device in response to the request]); 
sending the determined second audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions directly cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of first audio data currently playing on the device and play the second audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of first audio data currently playing on the device] in favor of the audio from the advertisement [playing the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement); and 
when the second audio data stops playing, continue with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continuing rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).
But Bloch does not explicitly disclose while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (emphasis added to distinguish elements not explicitly taught by Bloch).
Patil from a similar endeavor teaches while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (Patil: [0043], where an audio advertisement may replace a portion of the original soundtrack or audio as a way of advertising.  For example, if a video shows a radio or music player, the audio from that music player in the video may be replaced with the audio advertisement, i.e. a newly released song).
Because intermittent advertising that breaks up an online video may be disruptive, there is a need for advertisers to provide non-intrusive advertisements to users who are viewing videos and other multimedia online, (Patil: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Patil allowing an audio advertisement to be an embedded object in a video, such that the embedded audio is seamlessly incorporated into the video, (Patil: [0043]).
	

Regarding Claim 5, the combined teaching of Bloch and Patil discloses the method of claim 1, wherein the digital work is an interactive digital work (Bloch: [0050], where the audio/video presentation could include interactive media).

Regarding Claim 6, the combined teaching of Bloch and Patil discloses the method of claim 5, wherein the interactive digital work is a game, mobile application, or web page (Bloch: [0050], where the audio/video presentation could be video games; Fig. 1 and [0017], where media presentation can be presented via an application; [0018], where application could be  a web page).

Regarding Claim 9,  the combined teaching of Bloch and Patil discloses the method of claim 1, wherein the first audio data is audio data within the digital work or audio data generated by a separate application (Bloch: Fig. 1 and [0017], where multiple video and /or audio streams are presented to a user; Fig. 5B and [0040], where audio with the primary content can be muted during presentation of the advertisement).

Regarding Claim 12,  the combined teaching of Bloch and Patil discloses the method of claim 1, further comprising the steps of: 
receiving a user command to stop playback of the second audio data (Bloch, [0040], where audio associated with the primary content [received user data] can be muted); and 
in response resuming playback of the audio data of the digital work in place of the second audio data (Bloch: [0044], where the volume associated with the content is slowly increased).

Regarding Claim 13,  the combined teaching of Bloch and Patil discloses the method of claim 1, wherein the second audio data is received from a server (Bloch: Fig. 1, [0017] and [0019], where primary media content can be provided by content server 102 and could include video and/or audio).

Regarding Claim 14,  the combined teaching of Bloch and Patil discloses the method of claim 13, wherein the step of determining the second audio data to send to the device in response to the request further comprises the steps of: 
the server preparing a further request based on request parameters (Bloch: Fig. 3 and [0031] – [0032], where in response to user interaction, advertising units associated with the user interface control with which the user interacted are accessed by ad unit manager included in ad server); and 
the server issuing the further request and receiving in response the second audio data (Bloch: Fig. 3 and [0032], where ad unit manager as part of ad server can select between two or more advertising unite from the selected campaign to present an ad to the user).

Regarding Claim 15,  the combined teaching of Bloch and Patil discloses the method of claim 1, further comprising the steps of: 
the device receiving visual data with the second audio data (Bloch: Figs. 5A-5C and [0039] – [0040], where advertisement content includes video and audio); and 
displaying on a display of the device, the visual data together with the video data of the digital work (Bloch: Figs. 5A-5C and [0039] – [0040], where the primary content video 506 is shown on the side of a truck in the ad video content 520; [0044], where following the selection of an advertisement during the playback of primary video content, the primary video content zooms out, and the user sees a man watching the content on his smartphone while sitting on a bench drinking the advertised soft drink.  The primary video content can continue to play on the smartphone).

Regarding Claim 16,  the combined teaching of Bloch and Patil discloses the method of claim 15, wherein the visual data includes user interaction functionality (Bloch: [0048], where during playback of the advertisement, the user can interact with the ad, e.g. by clicking or touching a beer can, which causes the ad to be paused and a new window displaying content associated with the beer).

In regards to Claim 18, Bloch discloses one or more non-transitory computer readable media storing computer readable instructions which, when executed by a processor, configure a computing system to perform (Bloch: [0022], where methods can be performed by one or more programmable processors executing a computer program to perform functions of the invention; [0020], where hardware can include system memory): 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data and first audio data (Bloch: Figs. 5A-5C and [0039]-[0040], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data] and there is audio associated with the primary content [digital work includes audio data]; [0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining second audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining second audio data to send to the device in response to the request]); 
sending the determined second audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions directly cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of the first audio data currently playing on the device and play the second audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of the first audio data currently playing on the device] in favor of the audio from the advertisement [play the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement); and 
when the second audio data stops playing, continue with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continue rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).
But Bloch does not explicitly disclose while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (emphasis added to distinguish elements not explicitly taught by Bloch).
Patil from a similar endeavor teaches while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (Patil: [0043], where an audio advertisement may replace a portion of the original soundtrack or audio as a way of advertising.  For example, if a video shows a radio or music player, the audio from that music player in the video may be replaced with the audio advertisement, i.e. a newly released song).
Because intermittent advertising that breaks up an online video may be disruptive, there is a need for advertisers to provide non-intrusive advertisements to users who are viewing videos and other multimedia online, (Patil: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Patil allowing an audio advertisement to be an embedded object in a video, such that the embedded audio is seamlessly incorporated into the video, (Patil: [0043]).

In regards to Claim 19, Bloch discloses a system comprising: 
a processor (Bloch: [0022], where methods can be performed by one or more programmable processors); and 
memory storing computer readable instructions which, when executed by a processor, configure a computing system to perform (Bloch: [0020], where hardware can include system memory; [0022], where methods can be performed by one or more programmable processors executing a computer program to perform functions of the invention): 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data and first audio data (Bloch: Figs. 5A-5C and [0039]-[0040], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data] and there is audio associated with the primary content [digital work includes audio data]; [0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining second audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining audio data to send to the device in response to the request]); 
sending the determined second audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions directly cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of the first audio data currently playing on the device and play the second audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of first audio data currently playing on the device] in favor of the audio from the advertisement [playing the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement); and 
when the second audio data stops playing, continue with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continue rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).
But Bloch does not explicitly disclose while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (emphasis added to distinguish elements not explicitly taught by Bloch).
Patil from a similar endeavor teaches while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (Patil: [0043], where an audio advertisement may replace a portion of the original soundtrack or audio as a way of advertising.  For example, if a video shows a radio or music player, the audio from that music player in the video may be replaced with the audio advertisement, i.e. a newly released song).
Because intermittent advertising that breaks up an online video may be disruptive, there is a need for advertisers to provide non-intrusive advertisements to users who are viewing videos and other multimedia online, (Patil: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Patil allowing an audio advertisement to be an embedded object in a video, such that the embedded audio is seamlessly incorporated into the video, (Patil: [0043]).



Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Patil as applied to claim 1 above, and further in view of Goldberg et al., US Pub. 2015/0310495 A1 (hereafter Goldberg).

Regarding Claim 2,  the combined teaching of Bloch and Patil discloses the method of claim 1.  But Bloch and Patil fail to explicitly disclose, wherein the computer readable instructions sent with the second audio data comprise Mobile Rich Media Ad Interface Definitions (MRAID).
Goldberg from a similar endeavor teaches Mobile Rich Media Ad Interface Definitions (MRAID) (Goldberg: [0033], where some of the attributes include MRAID provided attributes).
Because most mobile ads today are delivered via a wide range of technologies that are not well integrated and do not perform well across different types of devices, there is a need for conventions or standardization, (Goldberg: [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch and Patil in view of Goldberg which allows an ad to be displayed reliably, (Goldberg: [0012]) by allowing the ad access to MRAID events, (Goldberg: [0027]).
	

Regarding Claim 3,  the combined teaching of Bloch and Patil discloses the method of claim 1.  But the combined teaching of Bloch and Patil fails to explicitly disclose, wherein the request is received at a demand side platform, DSP.
Goldberg from a similar endeavor teach receiving requests at a demand side platform DSP (Goldberg: Fig. 9 and [0074], where system provide communication between the system and ad server, user devices, publishers, DSPs, SSP, RTBs, etc.).
Because most mobile ads today are delivered via a wide range of technologies that are not well integrated and do not perform well across different types of devices, there is a need for conventions or standardization, (Goldberg: [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch and Patil in view of Goldberg which allows an ad to be displayed reliably, (Goldberg: [0012]) by allowing the ad access to MRAID events, (Goldberg: [0027]).  In the current art, mobile ad serving involves demand side platforms DSPs in a real time bidding ecosystem, (Goldberg: [0050]).



Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Patil as applied to claim 1 above, and further in view of Datta et al., US Pub. 2007/0078706 A1 (hereinafter Datta) [included in the IDS received 9/22/2021]

Regarding Claim 4,  the combined teaching of Bloch and Patil discloses the method of claim 1.  But the combined teaching of Bloch and Patil fails to explicitly disclose, wherein the computer readable instructions cause the device to: monitor how much of the second audio data has been played back; and report the monitored playback amount.
Datta from a similar endeavor teaches monitor how much of the second audio data has been played back (Datta: [0105], where what advertisements the user sees is tracked and when the user experiences an ad impression is calculated); and 
report the monitored playback amount (Datta: [0130], where ad impression information is reported to an advertiser; [0060], where advertisement server can receive feedback in connection with advertisement impressions).
Because the video game industry is quickly becoming one of the last bastions of captive audience advertising, video game offer the opportunity for placing ads before a captive and extremely attentive audience, (Datta: [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch and Patil in view of Datta to deploy and track advertisement across a video game network, (Datta: [0017]) as the digital media of Bloch could be video games, (Bloch: [0050]).

Regarding Claim 17,  the combined teaching of Bloch and Patil discloses the method of claim 16.  But the combined teaching of Bloch and Patil fails to explicitly disclose, wherein the computer readable instructions further cause the device to send a report of user interaction with the visual data user interaction functionality.
Datta from a similar endeavor teaches sending a report of user interaction with the visual data user interaction functionality (Datta: [0105], where tracking what advertisements the user sees by monitoring the view perspective of the user and calculating when the user has experienced an ad impression may be returned or reported to an ad server).
Because the video game industry is quickly becoming one of the last bastions of captive audience advertising, video game offer the opportunity for placing ads before a captive and extremely attentive audience, (Datta: [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch and Patil in view of Datta to deploy and track advertisement across a video game network, (Datta: [0017]) as the digital media of Bloch could be video games, (Bloch: [0050]).



Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Patil as applied to claim 1 above, and further in view of Onda et al., US Pub. 2018/0165701 A1 (hereinafter Onda).

Regarding Claim 7,  the combined teaching of Bloch and Patil discloses the method of claim 5.  But the combined teaching of Bloch and Patil does not explicitly disclose, further comprising the step of: following playback of the second audio data, changing one or more parameters within the interactive digital work. 
Onda from a similar endeavor teaches following playback of the received audio data, changing one or more parameters within the interactive digital work (Onda: [0249], where different rewards for watching advertisements are defined; [0258] – [0259], where reward change setting data is data defining how the content defined by the standard reward data is changed and the condition of the change; Abstract: where a reward is given for watching an advertisement).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified Bloch and Patil by allowing the changing of the game after watching an advertisement as taught and disclosed by Onda. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the full potential marketing effect of the advertisement (Onda: [0005]).

Regarding Claim 8, the combined teaching of Bloch, Patil and Onda discloses the method of claim 7, wherein the one or more parameters alters a user interaction with the interactive digital work (Onda: [0258], where the reward may be an item that can be used in the game).  This claim is rejected on the same grounds as Claim 7.



Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Patil as applied to claim 1 above, and further in view of DiNunzio, US Pub. 2014/0240595 A1 (hereinafter DiNunzio).

Regarding Claim 10,  the combined teaching of Bloch and Patil discloses the method of claim 1.  But the combined teaching of Bloch and Patil fails to explicitly disclose, wherein the computer readable instructions further cause the device to: detect a current device volume output level; and if the detected current volume output level is below a predetermined threshold then carrying out one or more actions.
DiNunzio from a similar endeavor teaches detect a current device volume output level (DiNunzio: [0043], where the dynamic volume rate adjustment may note what the user's volume level for content level is noted and compared with the current volume level; Abstract, where volume is dynamically adjusted); and 
if the detected device current volume output level is below a predetermined threshold then carrying out one or more actions (DiNunzio: [0043], where if the current volume level is more than a threshold difference from the target volume level, it is adjusted accordingly).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified Bloch and Patil by allowing the adjustment of volume as taught and disclosed by DiNunzio. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the advertisement to be enjoyed at a volume acceptable to the user dynamically.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Goldberg and Onda.

In regards to Claim 20, discloses a method for providing a device with audio data, the method comprising the steps of: 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data and first audio data, where the digital work is an interactive digital work (Bloch: Figs. 5A-5C and [0039]-[0040], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data] and there is audio associated with the primary content [digital work includes audio data]; [0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining second audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining audio data to send to the device in response to the request]); 
sending the determined second audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions directly cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of the first audio data currently playing on the device and play the second audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of first audio data currently playing on the device] in favor of the audio from the advertisement [playing the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement), and 
when the second audio data stops playing, continue with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continuing rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).
But Bloch fails to explicitly disclose a demand side platform DSP and Mobile Rich Media Ad Interface Definitions (MRAID).
Goldberg from a similar endeavor teaches a demand side platform DSP (Goldberg: Fig. 9 and [0074], where system provide communication between the system and ad server, user devices, publishers, DSPs, SSP, RTBs, etc.) and
Mobile Rich Media Ad Interface Definitions (MRAID) (Goldberg: [0033], where some of the attributes include MRAID provided attributes).
Because most mobile ads today are delivered via a wide range of technologies that are not well integrated and do not perform well across different types of devices, there is a need for conventions or standardization, (Goldberg: [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Goldberg which allows an ad to be displayed reliably, (Goldberg: [0012]) by allowing the ad access to MRAID events, (Goldberg: [0027]).
But Bloch and Goldberg do not explicitly disclose while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (emphasis added to distinguish elements not explicitly taught by Bloch and Goldberg).
Patil from a similar endeavor teaches while continuing the rendering of the digital work on the device with the video data of the digital work unaffected (Patil: [0043], where an audio advertisement may replace a portion of the original soundtrack or audio as a way of advertising.  For example, if a video shows a radio or music player, the audio from that music player in the video may be replaced with the audio advertisement, i.e. a newly released song).
Because intermittent advertising that breaks up an online video may be disruptive, there is a need for advertisers to provide non-intrusive advertisements to users who are viewing videos and other multimedia online, (Patil: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch and Goldberg in view of Patil allowing an audio advertisement to be an embedded object in a video, such that the embedded audio is seamlessly incorporated into the video, (Patil: [0043]).
But the combined teaching of Bloch, Goldberg and Patil fails to explicitly disclose following playback of the second audio data, changing one or more parameters within the interactive digital work to alter a user interaction with the interactive digital work.
Onda from a similar endeavor teaches following playback of the second audio data, changing one or more parameters within the interactive digital work to alter a user interaction with the interactive digital work (Onda: [0249], where different rewards for watching advertisements are defined; [0258] – [0259], where reward change setting data is data defining how the content defined by the standard reward data is changed and the condition of the change; Abstract: where a reward is given for watching an advertisement).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified Bloch, Goldberg and Patil by allowing the changing of the game after watching an advertisement as taught and disclosed by Onda. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the full potential marketing effect of the advertisement (Onda: [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hensgen et al., US Pub. 2017/0289644 A1 disclose one video perspective having a plurality of audio perspective, such as different language tracks, (Figs. 8 – 10, Abstract and [0048]).
Inzerillo, US Pub. 2019/0028746 A1 discloses switching between different audio streams, for example, the user may receive a request to switch from the national television audio stream to a local radio audio stream, (Fig. 6, Abstract and [0044]).
Samuelson, US Pub. 2021/0281927 A1 teaches replacing the main audio content with the audio description content for a blind or low vision user, ([0135]).
Begeja et al., US Pub. 2010/0122285 A1 disclose inserting personalized contextual video advertisement in a video game in appropriate times and places in which audio component could be replaced, (Fig. 5B and [0048]).
JP 5399077 B2, “Streaming Media Cast in a Video Game or Mobile Device Environment” disclose delivering “casts” including audio content in a video game environment, (Disclosure, second paragraph).
Jeong et al., US Pub. 2013/0064385 A1 disclose in response to a request for audio content transmitting audio advertisement, (Abstract).
Rahle et al., US Pub. 2017/0109796 A1 disclose presenting advertisement in a game, ([0056]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421